Citation Nr: 0430719	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  97-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.S.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1975 to June 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and July 2003 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In September 1995, the RO found that new and material 
evidence had not been received to reopen a claim for service 
connection for a nervous disorder.  In September 1998, a 
hearing was held before a Veterans Law Judge.  See 
38 U.S.C.A. § 7107(c) (West 2002).  In February 1999, the 
issue of whether new and material evidence had been presented 
to reopen a claim for service connection for a nervous 
disorder was remanded for further development.  The Veterans 
Law Judge who held the prior hearing and remanded the claim 
is no longer employed at the Board.  Recently, the veteran 
was notified that he had the right to another Board hearing, 
but he declined.  

In a July 2003 rating decision, the RO denied service 
connection for PTSD.  The claim for service connection for 
PTSD involves a separate and distinct claim that was not 
included in the prior final RO decision denying service 
connection for a psychiatric disorder in general.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 
5 Vet. App. 549 (1993).  The veteran perfected an appeal.

In an August 2003 supplemental statement of the case, the RO 
reopened the claim for service connection for an acquired 
psychiatric disorder (other than PTSD) and denied it on the 
merits.  The issue before the Board remains as whether new 
and material evidence has been submitted to reopen the claim.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996), 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In November 1993, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The RO notified the veteran of that decision and 
of his appellate rights in a letter dated November 24, 1993, 
and he did not appeal.

2.  Since the November 1993 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim, has been submitted.


CONCLUSIONS OF LAW

1.  The November 1993 RO decision determining that new and 
material evidence had not been submitted with which to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200 (2004).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In June 1985, the veteran filed a compensation claim for a 
nervous disorder.  This claim was denied by the RO in January 
1986 without review of the veteran's service medical records.  
Upon receipt and review of the service medical records, the 
RO issued a confirmed rating decision in March 1986 denying 
the claim based on the finding that there was no evidence of 
psychosis in service.  The service medical records, including 
the veteran's April 1982 separation physical examination, 
reflected no treatment or findings of a psychiatric disorder.  
VA treatment records dated in June and July 1985 showed two 
hospitalizations for an acute exacerbation of schizophrenia.  
The veteran was informed of the March 1986 rating decision by 
letter dated March 14, 1986, but did not appeal.  

In July 1993, the veteran sought to reopen the claim of 
service connection for a nervous disorder.  The RO considered 
outpatient treatment records dated from July 1985 to June 
1993 from Wise County Mental Health Clinic, and an Army 
statement of total service for longevity pay purposes dated 
in September 1992.  

In November 1993, the RO issued a rating decision finding no 
new and material evidence had been submitted, and that the 
claim remained denied.  The RO noted that the medical records 
showed that a diagnosis of paranoid schizophrenia was 
initially made in May 1985.  The veteran was informed of this 
decision by letter dated November 24, 1993, but did not 
appeal.  

In January 1995, the veteran filed to reopen the claim of 
service connection for a nervous disorder.  In March 1995 
correspondence from the RO, he was informed of what would 
need to be done to reopen the claim.

Treatment records from Wise Mental Health Center dated from 
February 1994 to March 1995 showed ongoing treatment for 
schizo-affective disorder and paranoid personality.  

By rating action of September 1995, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the claim of entitlement to service connection for 
a nervous disorder.

Additional evidence was thereafter received, including 
service medical records showing that the veteran was treated 
and hospitalized for odd behavior and trauma to his head 
during service.    

II.  Law and regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection for a psychosis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision. 38 C.F.R. § 3.104(a) (2004).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2004).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  8 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 2001.

III.  Analysis

In a November 1993 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for nervous 
disorder, and the veteran did not perfect an appeal.  The RO 
concluded that the evidence did not show that a nervous 
disorder, paranoid schizophrenia, was incurred in or 
aggravated by service.  The November 1993 rating action 
represents the most recent final decision regarding this 
claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  
Accordingly, the Board must review the evidence submitted 
since the November 1993 decision in order to ascertain 
whether new and material evidence has been submitted 
addressing the critical inquiry of whether the veteran's 
claimed nervous disorder, or psychosis, is related to 
service.  

The Board concludes that new and material evidence has been 
received.  The additional service medical records showing 
that the veteran was treated and hospitalized for odd 
behavior and trauma to his head during service were not 
previously considered.  They relate to a critical element of 
this case, whether an acquired psychiatric disorder, 
including schizophrenia, was incurred in service.  Therefore, 
the evidence is new and material and affords a basis under 
which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the November 1993 rating action is new and 
material and serves to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


ORDER

New and material evidence having been submitted, the claim 
for service connection an acquired psychiatric disorder 
(other than PTSD) is reopened.  To that extent only, the 
claim is granted.  


REMAND

The veteran asserts that he developed PTSD as a result of the 
stress of service, specifically finding out his parents were 
divorcing while he was stationed in Germany at age 20.  He 
also maintains that the strict discipline in service was more 
than he could handle.  

The veteran's service medical records show that he suffered a 
head injury in February 1981 and was acting strange.  It was 
noted that bizarre behavior had been occurring for one month.  
Following diagnostic testing and observation, no psychiatric 
diagnosis was established.  

Nini Swe, M.D. has stated that the veteran's symptoms of PTSD 
date back to the time that he was on active duty in the 
1980s, and that his schizoaffective disorder began while he 
was in the Army.  However, a VA examiner in April 2003 stated 
that the veteran did not have any symptoms in service to be 
able to say that his schizophrenia was related to service.  
In view of the conflicting diagnoses and opinions, an 
additional examination should be requested in this case.  The 
veteran should also be asked to provide evidence showing that 
his parents divorced while he was on active duty.

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to provide evidence 
showing that his  parents divorced while he 
was on active duty.

2.   Then, afford the veteran a VA 
examination by a psychiatrist.  Prior to 
conducting the examination, the psychiatrist 
should be given a copy of this remand and the 
veteran's claims folder.  The psychiatrist 
should indicate in the report that the claims 
folder was reviewed.

The examination report should reflect review 
of pertinent material in the claims folder.  
The psychiatrist should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the veteran's psychiatric status. 

The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of Mental 
Disorders-IV.  All necessary special studies 
or tests including appropriate psychological 
testing and evaluation is to be accomplished.  

The psychiatrist must express an opinion as 
to whether the veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported and 
established as having occurred during the 
veteran's active service, i.e., the divorce 
of his parents. 

Also, the psychiatrist must provide an 
opinion as the to the diagnosis and date of 
onset of any psychiatric disorder other than 
PTSD found to be present.  Specifically, the 
psychiatrist should state whether it is at 
least as likely as not that any current 
psychiatric disorder, including 
schizophrenia, had its onset during active 
service or is related to any in-service 
disease or injury, including the veteran's 
head injury and symptoms noted in February 
1981.  

The psychiatrist must provide a comprehensive 
report including complete and detailed 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.  

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



